Order entered October 20, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00682-CV

                               SUSAN ANN FISHER, Appellant

                                                V.

                    MEDICAL CENTER OF PLANO, ET AL., Appellees

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-01240-2016

                                            ORDER
       By order dated October 4, 2016, the Court ordered appellant to provide, by October 17,

2016, written verification that she has paid the fee for the clerk’s record. We cautioned appellant

that failure to provide the requested written verification by October 17, 2016 would result in

dismissal of the appeal without further notice. See TEX. R. APP. P. 37.3(b). To date, we have not

received the requested verification and the clerk’s record has not been filed.

       Instead, appellant has filed a “Motion for Extension of Time to Obtain Clerks’ Records

and File a Brief or Motion for the Court to Order the Transfer of Clerks’ Records or Review

Affidavit of Indigency for Free Appellate Record” and a supplement to that motion. In her

motion, appellant again asks this Court to consider her indigency and she attached an updated

affidavit of indigence to the supplement. She also repeats her request that this Court allow a
supplemental clerk’s record filed for purposes of our review of the trial court’s order sustaining

the contests to her affidavit of indigence to serve as the clerk’s record in this appeal. Appellant’s

motion as supplemented is not responsive to this Court’s October 4, 2016 order. We DENY

appellant’s motion as supplemented.

       On the Court’s own motion, we ORDER appellant to provide, by OCTOBER 31, 2016,

written verification that she has paid the fee for the clerk’s record. We caution appellant that no

further extensions will be granted. Failure to provide written verification that she has paid the

fee for the clerk’s record by October 31, 2016 will result in dismissal of the appeal without

further notice. See TEX. R. APP. P. 37.3(b).

                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE